Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 12/18/2019.  Claims 1-23 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, 14, and 17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2016/0012550 A1 to Carbo et al. (“Carbo”)

In regards to claims 1, 9, and 17, Carbo discloses the following limitations:
 A user device comprising: a processing device; and a memory device including instructions executable by the processing device to cause the processing device to: (Carbo Figure 1 (102a))
receive a first user interface (Carbo Figures 4 and 5, ¶ 0024 “The user computing device 102a may be used by a consumer user to administer his or account and to view receipt and marketing information in a graphical user interface.”)
 from an electronic receipt system (Figure 1 (102b)), 
the first user interface being displayable on a display of the user device and including: transaction details about a transaction between a user of the user device and a third party; and a first selection option that is selectable by the user via the user device for viewing an electronic document comprising a receipt for the transaction; (Carbo teaches a user interface that displays transactions and a second user interface to view the individual receipt and order detail, see at least Figures 4 and 5, ¶ 0024 “The user computing device 102a may be used by a consumer user to administer his or account and to view receipt and marketing information in a graphical user interface.”) 
 and receive a second user interface from the electronic receipt system, the second user interface being displayable on the display of the user device and including: the electronic document; and a second selection option that is selectable by the user via the user device for viewing or modifying metadata associated with the receipt, the metadata including (1) sender information corresponding to a sender of the receipt to an electronic mail (email) server via an email message and (2) timestamp information corresponding to a date and time that the email message was received by the email (Carbo discloses extracting data such as sender information and timestamp information, see at least Figures 4 and 5 which lists store name and time of receipt, Figures 3 and 4, ¶ 0030 “The engine logic 244b may be configured to receive e-mails received at domain-specific e-mail addresses or other sources, automatically determine electronic receipts, and extract receipt information from the electronic receipts”)

In regards to claims 6 and 14 Carbo teaches the following limitaitons:
 wherein the user device is a mobile device. (Carbo Figure 1 (102a), ¶ 0025 “in some embodiments any type of computing device (e.g. mobile computing device, personal computer, server, etc.) may be utilized for any of these components.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4, 10-12, and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0012550 A1 to Carbo et al. (“Carbo”), in view of United States Patent Application Publication No. 2014/0372262 to Young et al. (“Young”).

In regards to claims 2, 10, and 18, Carbo does not appear to specifically disclose the following limitations:
 wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive a third user interface from the electronic receipt system, the third user interface including: a first input option for allowing the user to modify the sender information; and a second input option for allowing the user to input a description of the transaction.
The Examiner provides Young to teach the following limitations:
wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive a third user interface from the electronic receipt system, the third user interface including: a first input option for allowing the user to modify the sender information; and a second input option for allowing the user to input a description of the transaction. (Young teaches a user device that provides a user interface for inputting and modifying receipt information and sending to a computer receipting system. See at least ¶ 0025 “By actuating a user input mechanism, the user is shown a display screen that allows the user to enter the amount, the date, the currency, the category (such as taxi, meal, entertainment, etc.), the particular merchant, comments, or any of a wide variety of other detailed information corresponding to the expense item…When the user presses save, the expense item is automatically saved to the instance of the business system”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Carbo the teachings of Young in order to allow a manual input of receipt information, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 3, 11, and 19, Carbo does not appear to specifically disclose the following limitations:
wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive a third user interface from the electronic receipt system, the third user interface including an input option for allowing the user to modify the timestamp information associated with the transaction.
The Examiner provides Young to teach the following limitations:
wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive a third user interface from the electronic receipt system, the third user interface including an input option for allowing the user to modify the timestamp information associated with the transaction. (Young teaches a user device that provides a user interface for inputting and modifying receipt information and sending to a computer receipting system. See at least ¶ 0025 “By actuating a user input mechanism, the user is shown a display screen that allows the user to enter the amount, the date, the currency, the category (such as taxi, meal, entertainment, etc.), the particular merchant, comments, or any of a wide variety of other detailed information corresponding to the expense item…When the user presses save, the expense item is automatically saved to the instance of the business system”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Carbo the teachings of Young in order to allow a manual input of receipt information, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 4, 12, and 20, Carbo does not appear to specifically disclose the following limitations:
wherein the user device includes a recording device, and wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to: operate the recording device to capture an image of a new receipt for a second transaction between the user and a new third party; receive an input from the user, the input including a receipt detail corresponding to the new receipt, the receipt detail including at least one of (1) a name of the new third party, (2) a  
The Examiner provides Young to teach the following limitations:
wherein the user device includes a recording device, and wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to: operate the recording device to capture an image of a new receipt for a second transaction between the user and a new third party; receive an input from the user, the input including a receipt detail corresponding to the new receipt, the receipt detail including at least one of (1) a name of the new third party, (2) a transaction date of the second transaction, or (3) a description of the second transaction; and transmit the image and the receipt detail to the electronic receipt system for storage. (Young teaches a user device that provides a user interface for inputting receipt information and providing a means to take a picture of a receipt for sending to a computer receipting system. See at least ¶ 0025 “By actuating a user input mechanism, the user is shown a display screen that allows the user to enter the amount, the date, the currency, the category (such as taxi, meal, entertainment, etc.), the particular merchant, comments, or any of a wide variety of other detailed information corresponding to the expense item. The user can also select the camera button and attach an image of a receipt (or another image) to the expense item. When the user presses save, the expense item is automatically saved to the instance of the business system”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Carbo the teachings of Young in order to allow a manual input of receipt information in the event that a paper receipt is not clear or incomplete, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0012550 A1 to Carbo et al. (“Carbo”), in view of United States Patent Application Publication No. 2014/0372262 to Young et al. (“Young”), in view of Unites States Patent Application Publication No. 2012/0290609 to Britt (“Britt”).


In regards to claims 5, 13, and 21, Carbo does not appear to specifically disclose the following limitations:
wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive, from the electronic receipt system: a third user interface including details corresponding to the second transaction and a third selection option, the third selection option being selectable by the user via the user device for associating the image and the receipt detail with a secure record. 
The Examiner provides Britt to teach the following limitations:
wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive, from the electronic receipt system: a third user interface including details corresponding to the second transaction and a third selection option, the third selection option being selectable by the user via the user device for associating (Britt teaches a user interface that lists transactions and associated receipts including transactions for which an option is available to associate unassociated receipts to the transaction, see at least figure 8E and ¶ 0093 “In one implementation, the user may review the receipts and select a receipt to link it to the transaction. As shown, when the user selects receipt 855b, a link option 855e may pop up. The user may select the link option to link the receipt to the transaction. In one implementation, the user may be requested to confirm the linking, at which time, the user may either confirm or cancel the linking.”)
Further, Young teaches associating an image of a receipt with input transaction details (see above citations).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Carbo the teachings of Britt and Young in order to link the transaction and receipt data that is unable to be automatically matched to better track expenditures, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0012550 A1 to Carbo et al. (“Carbo”), in view of https://www.nbcnews.com/technolog/take-peek-your-email-metadata-feds-do-6C10569544 (“Subbaraman”) (2013).


In regards to claims 7, 15, and 22, Carbo does not appear to specifically disclose the following limitations:
wherein the metadata is different from receipt content within the email message.
	The Examiner provides Subbaraman to teach the following limitations:
wherein the metadata is different from receipt content within the email message. (Subbaraman teaches collecting, compiling, analyzing, and displaying metadata associated with email, in order to visualize digital connections and history. See at least highlighted areas in Subbaraman)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Carbo the teachings of Subbaraman in order to visualize where transactions are happening and providing other meta data analysis, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8, 16, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0012550 A1 to Carbo et al. (“Carbo”), in view of United States Patent Application Publication No. 2014/0074675 A1 to Calman et al. (“Calman”)

In regards to claims 8, 16, and 23, Carbo does not appear to specifically disclose the following limitations:
 wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive authentication information from the user of the user device for authenticating the user with the electronic receipt system to access a secure record of the transaction between the user and the third party. 
The Examiner provides Calman to teach the following limitations:
wherein the memory device further includes instructions that are executable by the processing device to cause the processing device to receive authentication information from the user of the user device for authenticating the user with the electronic receipt system to access a secure record of the transaction between the user and the third party. (Calman ¶ 0047 “For example, in one embodiment of the invention, the banking system 400 is a mobile banking system maintained by a financial institution. In such an embodiment, the user 302 can log into the mobile banking system to access the user's financial accounts and in some cases the digital receipt mailbox. Logging into the banking system 400 generally requires that the user 302 authenticate his/her identity using a user name, a passcode, a cookie, a biometric identifier, a private key, a token, and/or another authentication mechanism that is provided by the user 302 to the banking system 400.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Carbo the teachings of Calman in order to link the banking and receipt data to better track expenditures, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        




/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627